—Judgment unanimously affirmed. Memorandum: We reject the contention that defendant was denied effective assistance of counsel. Defense counsel’s failure to make a timely written motion to suppress the jacket seized by police after their warrantless entry into defendant’s apartment did not deprive defendant of meaningful representation (see, People v Godbold, 231 AD2d 910, lv denied 89 NY2d 922; see generally, People v Ford, 86 NY2d 397, 404).
We have examined defendant’s remaining contention and conclude that it is lacking in merit. (Appeal from Judgment of Onondaga County Court, Burke, J. — Attempted Criminal Possession Weapon, 2nd Degree.) Present — Green, J. P., Lawton, Pigott, Jr., Callahan and Balio, JJ.